DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “first core unit, second core unit, measurement unit configure to..” (as cited in claim 1-8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such , the first core unit 100 and the second core unit 200 may be regarded as a multicore provided at a micro controller unit (MCU) of the BMS.. (See, [0044] of current application PgPub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder  “measurement unit, updating unit”(as cited in claim 1-8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claims 1: Claim limitations “measurement unit, updating unit configured to..” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the described claimed functions in claims are performed by “the state information measurement result by the measurement unit 300 may be input to input terminals of the first core unit 100 and the second core unit 200, as indicated by arrows a11 and a21 in FIG. 2”, see [0043]. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the term “input to input terminals of the first core unit 100 and the second core unit 200, as indicated by arrows” is not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the term “input to input terminals of the first core unit 100 and the second core unit 200, as indicated by arrows” refers to a functional steps. The specification only provides “the state information measurement result by the measurement unit 300 may be input to input terminals of the first core unit 100 and the second core unit 200, as indicated by arrows a11 and a21 in FIG. 2”, see [0043]of current application Pgpub. The specification does not provide sufficient details of  such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function and similar as updating unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively longer " in claim 2 is a relative term which renders the claim indefinite.  The term “relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takegami et al. (2018/0017628).
 Regarding Claims 1 and 9. Takegami teaches an apparatus for estimating a state of charge (SOC) of a battery, comprising (100:fig. 8): 
a measurement unit (102-103) configured to measure state information of a battery (I, V: fig. 8); 
a first core unit (501: fig. 8) configured to estimate a first SOC (SOC1: fig.8) of the battery by applying a first battery modeling technique(105, current integration: fig. 8), based on the state information of the battery measured by the measurement unit(I: fig. 8); and 
a second core unit  (108: fig. 8) configured to estimate a second SOC (SOC2: fig.8)of the battery by applying a second battery modeling technique different from the first battery modeling technique(108: fig.8), based on the state information of the battery measured by the measurement unit(I(I’): fig. 8), 
wherein the second core unit is further configured to transmit the estimated second SOC to the first core unit(L: fig.8), and 
wherein the first core unit is further configured to estimate   the first SOC of the battery by reflecting the second SOC transmitted by the second core unit (SOC3: fig. 8; [0130]-[0156]).

Regarding Claim 2. Takegami further teaches the second battery modeling technique has a relatively longer computation time, compared to the first battery modeling technique (SOC1 needs two steps (102,105,501). However, SOC2 needs 4 steps (102,104, 106, and 108): fig. 8. The Examiner considers due to longer steps SOC2 needs longer computation time. ).

Regarding Claim 4. Takegami further teaches the first core unit is further configured to: periodically (elapsed time tk) receive the second SOC and reflect the received second SOC to estimate the first SOC ([0144]).

Regarding Claim 5. Takegami further teaches the first core unit and the second core unit are further configured to periodically estimate the first SOC and the second SOC, respectively ([0144]-[0147]); and wherein the second core unit is further configured to estimate the second SOC with a longer cycle, compared to a cycle of the first SOC estimation of the first core unit (SOC1 needs two steps (102,105,501). However, SOC2 needs 4 steps (102,104, 106, and 108): fig. 8. The Examiner considers due to longer steps SOC2 needs longer cycle).

Regarding Claim 6. Takegami further teaches an updating unit (109: fig.8) configured to periodically transmit the second SOC estimation result of the second core unit as an input value of the first core unit ([0144]-[0147]).

Regarding Claim 7. Takegami further teaches the updating unit is further configured to(109: fig.8):   receive the first SOC estimation result (soc3) and the second SOC estimation (soc2) result from the first core unit and the second core unit , and transmits transmit a most recently received estimation result to the first core unit(501: fig.1; [0130]-[0156]).

Regarding Claim 8. Takegami further teaches the measurement unit is further configured to measure measures at least one of current, voltage, and temperature of the battery, as the state information of the battery (102-103: fig.8).

Regarding Claim 10. Takegami teaches a method for estimating a state of charge (SOC) of a battery, comprising(100:fig. 8): 
measuring state information of a battery(I, V: fig. 8);  DB1/ 107823482.1Attorney Docket 121594-5070 Page 6 
estimating a first SOC (SOC1: fig.8) of the battery by applying a first battery modeling technique(105, current integration: fig. 8), based on the state information of the battery measured(I: fig. 8); 
estimating a second SOC of the battery (SOC2: fig.8) by applying a second battery modeling technique different from the first battery modeling technique(108: fig.8), based on the state information of the battery measured(I(I’): fig. 8); and 
estimating a first SOC of a next cycle(SOC3: fig. 8; [0130]-[0156]), based on at least one of: the first SOC estimated in the first SOC estimating  operation (SOC1: fig.8) and the second SOC estimated in the second SOC estimating operation (SOC2: fig.8).
--------------alternately -------------------
Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wang et al. (US 2014/0210418), see fig. 3 and  also alternately Moh (US 2014/0149058), see fig.2 and also alternately Takahasi et al. (US 2015/0112619), see fig.3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takegami in view of Wang et al. (US 2014/0210418).

Regarding claim 3. Takegami further teaches the first battery modeling technique is an electric circuit modeling technique (105, current integration: fig. 8); 
Takegami silent about the second battery modeling technique is an electrochemical modeling technique.
However, Wang teaches the second battery modeling technique is an electrochemical modeling technique (319: fig. 3; [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Takegami, the second 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864